Citation Nr: 1704016	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO. 10-12 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a headache disability. 

2. Entitlement to service connection for bronchial asthma, claimed as due to exposure to asbestos. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In October 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In October 2013 and April 2016, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. In a February 2008 decision, the Board denied the Veteran's claim of service connection for a headache disability. The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims.

2. Additional evidence received since the February 2008 decision, when considered by itself or in the context of the entire record, does not relate to a fact unestablished by the previously available record that is necessary to substantiate the claim of service connection for a headache disability. 

3. The Veteran has a current disability diagnosed as bronchial asthma. 

4. The Veteran's asthma did not manifest during service and is not otherwise etiologically related to active service. 


CONCLUSIONS OF LAW

1. The February 2008 Board decision is final. 38 U.S.C.A. §§ 5108, 7104, 7266 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1104, 20.1105 (2016).

2. New and material evidence has not been received to reopen the claim of entitlement to service connection for a headache disability. 38 U.S.C.A. §§ 5108, 7104, 7266 (West 2014); 38 C.F.R. §§ 3.156, 20.1100, 20.1104, 20.1105 (2016).

3. The criteria for service connection for bronchial asthma, claimed as due to asbestos exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to applications to reopen claims of service connection, VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim; however, it is required "to explain what 'new and material evidence' means." Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); see also Wilson v. Mansfield, F.3d 1055, 1059 (Fed. Cir. 2007) (holding that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted.").

The RO provided notice to the Veteran in November 2008 and March 2009 prior to the initial adjudication of the claims in June 2009. Together, these letters provided notice to the Veteran addressing new and material evidence, and notice regarding what information and evidence is needed to substantiate the claims of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. Together, these letters also defined "new and material evidence," and addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims. 

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, and the Veteran's statements, including his testimony at the October 2012 Board hearing. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

In the October 2013 Remand, the Board, in pertinent part, requested that records from the Social Security Administration (SSA) be obtained as the Veteran testified that he received disability benefits due, in part, to his headaches and asthma. In January 2014, the SSA responded to VA's request for records, indicating that while the Veteran had filed for disability benefits, no medical records were obtained in connection with his disability claim. In response to a February 2014 letter informing the Veteran of the lack of medical records, he submitted the June 2005 decision from the SSA that awarded him disability benefits. In this decision, the SSA made no specific mention of medical records, but instead referenced testimony and medical assessments provided by the Veteran's private psychiatrist and State Agency physicians. The record thus shows that there are no medical records held by the SSA that must be obtained prior to adjudication of the Veteran's claims. 

VA's duty to assist also requires VA to provide a veteran with a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. However, VA has no specific duty to conduct an examination with respect to applications to reopen claims because the duty under 38 C.F.R. § 3.159(c)(4) applies only if new and material evidence is presented or secured. Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened). See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). As discussed in detail below, new and material evidence has not been received with regard to the Veteran's application to reopen a claim of service connection for a headache disability; therefore, there is no duty to provide a VA examination or obtain a medical opinion with respect to the claimed headache disability. 

The Veteran has not been afforded a VA examination in connection with the current reopened claim for bronchial asthma. A VA medical examination must be provided when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

While the Veteran contends that he developed asthma as a result of exposure to asbestos during service, as discussed in detail below, there is no competent evidence indicating that his current asthma began during service or is otherwise associated with service. In addition, the Veteran has not otherwise provided competent evidence that indicates that there may be a nexus between his asthma and active service. As such, there is no duty to provide a VA medical examination or obtain a VA medical opinion with respect to this claim. As there is no competent evidence suggesting any association with service, the Board finds that an examination or opinion is not warranted. See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Application to Reopen a Claim of Service Connection for a Headache Disability

In a February 2008 decision, the Board denied service connection for a headache disability. The Veteran did not appeal the February 2008 Board decision to the United States Court of Appeals for Veterans Claims within 120 days of the decision; therefore, the February 2008 Board decision became final. 38 U.S.C.A. 
§§ 7104, 7266.

Generally, a claim which has been denied in a final unappealed Board decision may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1105. If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156(a). Materiality has two components: first, that the new evidence pertains to the reason(s) for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board considers whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id. at 118. Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert, 21 Vet. App. at 460-61 (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id. at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

In February 2008 the claims file contained service medical records, contemporaneous post-service VA and private treatment records, and the Veteran's statements, including his testimony at the March 2007 Board hearing. 

Service medical records reflected one report of a headache during active duty. An April 1973 service treatment record reflects that the Veteran presented with a frontal headache along with other symptoms of nausea, vomiting, chills, and sinus congestion. The service clinician diagnosed sinusitis. 

A November 1973 service treatment record reflects that the Veteran, while aboard the USS SIMON LAKE, accidently fell down stairs and struck his right hand on concrete, resulting in a fracture. The service clinician made no mention that the Veteran lost consciousness or reported other symptoms. 

Additional service medical records reflected no complaints of, diagnosis of, or treatment for headaches. The December 1973 service separation examination report reflected a normal head and neurologic examinations. The service physician noted "no abnormalities" under Summary of Defects and Diagnoses. 

As noted in the February 2008 Board decision, the first post-service documentation of headaches was found in 2002. A June 2002 VA treatment record reflects that the Veteran reported a two-day history of severe headache pain with right-sided abdominal and flank pain, nausea, chills, and fatigue; the VA clinician diagnosed early viral syndrome with migraine headache. 

Additional evidence prior to February 2008, including VA and private treatment records and the Veteran's statements, reflects the Veteran's recurrent complaints of headaches. This evidence also reflects variable statements made by the Veteran regarding the onset of his headaches. 

In April 2003, the Veteran sought service connection for migraine headaches. On the Veteran's Application for Compensation and/or Pension (VA Form 21-526), the Veteran indicated that his migraine headaches began in 1995. 

In a May 2003 statement in support of a separate claim for posttraumatic stress disorder (PTSD), the Veteran indicated that while serving aboard a U-boat off shore of Vietnam, the ship engaged in hostile enemy fire, the result of which caused the Veteran to fall and hit his head. He reported that when he awoke, he was unaware of his surroundings. He also indicated that he did not report the injury. 

Upon VA examination in June 2003, the Veteran reported headaches that occur with sinus attacks. The Veteran reported that when he experiences headaches, he experiences severe pain and blurred vision that prevents him from working. The VA examiner did not diagnose a separate headache disability and did not provide a nexus opinion regarding the Veteran's headaches. 

An August 2003 VA mental health treatment record reflects that the Veteran reported "massive" headaches for the preceding 20 years that last approximately 24-to-48 hours and "completely debilitate[] him."

A September 2003 VA treatment record reflects that the Veteran reported chronic headaches for 20 years, which occur two-to-three times per month. The Veteran reported severe pain, nausea, blurred vision, tachycardia, and phonophobia. The Veteran also reported a history of head trauma during service. 

A May 2004 VA neurology treatment record reflects that the Veteran reported recurrent headaches, occurring approximately once per week, for the preceding 20 years but had been exacerbated in the last three years. 

A May 2004 VA sleep study treatment record reflects that the Veteran reported daily headaches, which he indicated "he has had since he got out of the service." 

In a June 2004 statement, the Veteran indicated that his headaches "have been occurring since [he was] in [the] military service." He reported that his headaches have worsened and now present with constant pain, blackouts, and dizzy spells. 

In April 2006, the RO sought to corroborate the Veteran's stressor statement in the context of his PTSD claim. The RO Decision Review Officer indicated that the Veteran served aboard the USS SIMON LAKE, a submarine tender. The Decision Review Officer further noted that "there is absolutely no evidence to show this ship was in the waters offshore [of] Vietnam" as described by the Veteran. 

Upon VA aid and attendance examination in April 2006, the Veteran reported recurrent headaches, which "he developed in about 1977 or 1978" and occur about once a week. The Veteran reported working in heavy equipment construction until 2003 when he could no longer perform the required occupational duties.

During the March 2007 Board hearing, the Veteran testified that while aboard the USS LEXINGTON he suffered a head and back injury after he slipped and fell down stairs resulting in being "knocked [] out ... for maybe 30-40 minutes." The Veteran reported experiencing headaches "all the time" after the accident. The Veteran reported that he went to sick bay for treatment, but was told that the headaches would pass. The Veteran further testified that he experienced constant headaches since service, but did not seek treatment for his headaches until age 50 when his headaches worsened. 

In the February 2008 decision, the Board denied entitlement to service connection for headaches. The Board noted the April 1973 in-service treatment for a headache, but found no chronic headache disability during service or otherwise related to service. The Board specifically discussed the Veteran's contentions of continuity of symptomatology, but found the probative value of those statements outweighed by a lack of medical records between 1974 and 2002 reflecting complaints of or treatment for headaches. 

In October 2008, the Veteran sought to reopen a claim of service connection for migraine headaches. Evidence received subsequent to the final February 2008 Board decision consists of VA treatment records and the Veteran's statements, including his testimony at the October 2012 Board hearing. 

In a March 2012 statement, the Veteran reported that he frequently experienced headaches during service as a result of exposures to asbestos, dust, and fuel fumes. He indicated that he reported his headaches many times, but was not provided treatment other than over-the-counter medications. He further indicated that he has continued to experience headaches since service separation.

During the October 2012 Board hearing, the Veteran testified that his headaches began after he slipped and fell down stairs while aboard the USS LEXINGTON. The Veteran testified that he experienced recurrent headaches since service separation. 

VA treatment records dated through April 2016 reflect the Veteran's continued reports of headaches, most often associated with sinusitis, and continued treatment with prescription medication. These treatment records do not reflect a nexus to the Veteran's service.

Based on the above, new and material evidence has not been received to reopen a claim of service connection for a headache disability. 

The Veteran's statements consistently reflect his continued contentions that his current headaches are directly related to his military service. The Veteran has advanced several theories of a nexus to service, including head trauma and related to various exposures during service; however, these different theories of entitlement were previously advanced by the Veteran prior to the February 2008 Board decision. While recent statements were not of record in February 2008, the Veteran's recent contentions are cumulative of his previous contentions at the time of his prior claim, and therefore, and not "new" within the meaning of the law. To the extent that each theory was not specifically addressed by the Board in the February 2008 decision, alternative theories of entitlement are applications to reopen service connection, and not, in it of themselves, new and material evidence. See e.g., Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

The VA treatment records added to the claims file since the February 2008 Board decision are new, but are not material to the claim. The new VA treatment records reflect continued symptoms and functional limitations associated with the Veteran's headache disability, as well as continued treatment. However, the new medical evidence does not show a link between the Veteran's headache disability and his active service. The VA treatment records confirm that the Veteran continued to receive treatment for his headache disability. Evidence of a veteran's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service. Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). At the time of the February 2008 Board decision, the evidence of record showed that the Veteran had a current headache disability. The pertinent question was whether the Veteran's headache disability was related to his active service. The "new" VA treatment records do not address this pertinent question, and therefore, are not "material" to the Veteran's claim.

By itself or when considered with the evidence previously of record, none of the recently-submitted evidence relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a headache disability and does not raise a reasonable possibility of substantiating the claim. Therefore, new and material evidence has not been received to reopen the claim for service connection for a headache disability. The requirements to reopen this claim have not been met, and the appeal must be denied. 

As new and material evidence to reopen the previously denied claim has not been received, the benefit-of-the-doubt doctrine is inapplicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection for Asthma

The Veteran contends that his current bronchial asthma is directly related to claimed exposure to asbestos while aboard several naval ships. The Veteran contends that his sleeping quarters were in close proximity to pipes covered in asbestos. In addition, the Veteran has identified additional environmental exposures including dust, exhaust, and fuel fumes. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure. See VBA's Adjudication Procedure Manual, M21-1, Part IV, subpart ii, Chapter 1, Section I.3.a-f; see also VAOPGCPREC 04-2000 (Apr. 13, 2000). When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure. A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above. See M21-1, Part IV.ii.2.C.2.a-i.

Asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. Inhalation of asbestos fibers can produce fibrosis and tumors. The most common disease is interstitial pulmonary fibrosis (asbestosis). Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. See id. 

However, the law also recognizes that a clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease. It should be noted that the pertinent guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in service. See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also VAOPGCPREC 04-2000. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran has a current disability diagnosed as bronchial asthma. VA treatment records throughout the appeal period reflect a current diagnosis of asthma with consistent treatment. These treatment records reflect symptoms of shortness of breath, dyspnea upon exertion, chest tightness, and wheeziness. 

In his October 2008 claim of service connection, the Veteran specifically claimed entitlement to service connection for bronchial asthma. In a February 2008 decision, the Board previously denied service connection for an upper respiratory disability, to include sinusitis, allergic rhinitis, and bronchitis. The Veteran did not appeal the February 2008 decision. While bronchial asthma was not specifically included as part of "an upper respiratory disability," bronchitis was included and several references to a diagnosis of asthma were made in the determination that service connection was not warranted. Therefore, it appears a diagnosis of bronchial asthma was considered in the February 2008 decision. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009). While the Veteran's October 2008 petition to reopen service connection for bronchial asthma was not specifically adjudicated, the October 2013 Remand served as an de facto reopening of service connection, and the current claim has been characterized as a direct claim of service connection on the merits. 

The preponderance of the evidence is against a finding that the Veteran's bronchial asthma manifested during service or is otherwise etiologically related to service. 

An October 1971 service treatment record reflects that the Veteran presented with a one-day history of malaise, fever, chills, and sore throat. The service clinician diagnosed an upper respiratory infection. Subsequent October 1971 service treatment records reflect that the Veteran presented with likely rubella. 

A December 1972 service treatment record reflects that the Veteran presented with sinus drainage, chest congestion, productive cough, and pharyngitis. The service clinician diagnosed flu syndrome. 

An April 1973 service treatment record reflects that the Veteran presented with nausea, vomiting, chills, frontal headache, and sinus congestion. The service clinician diagnosed sinusitis. 

Three service treatment records dated in September and October 1973 reflect that the Veteran reported not being able to breathe well at night with nasal stuffiness, chest congestion, and a cough; the Veteran "fear[ed] asthma." The service clinician initially diagnosed a likely upper respiratory infection in the first two treatment records, but indicated possible asthma in the third treatment record. 

The December 1973 service separation examination report reflects normal examinations of the nose, sinuses, mouth, throat, lungs, and chest. The service physician noted "no abnormalities" under Summary of Defects and Diagnoses. 

A November 2002 private treatment record reflects that the Veteran reported a seven-day history of cough, sore throat, and chest congestion. The private clinician diagnosed bronchitis. 

In April 2003, the Veteran sought service connection for sinusitis, rhinitis, and bronchitis. On the Veteran's Application for Compensation and/or Pension (VA Form 21-526), the Veteran indicated that his respiratory disabilities began during service. On the same form, the Veteran indicated that he was exposed to asbestos during service, but indicated that he was not sure what disability arose as a result of such exposure. 

Upon VA examination in June 2003, the Veteran reported sinus symptoms beginning in 1973 and recurring annually since service, but reported no antibiotic treatment. The Veteran reported also reported headaches associated with sinus attacks. Following examination, the VA examiner diagnosed allergic rhinitis. 

A September 2004 VA treatment record reflects that the Veteran reported chronic sinus infections with productive cough, fever, chills, and body aches. The VA clinician prescribed antibiotic medication as treatment. VA pulmonary function testing performed in September 2004 revealed mild obstruction without response to bronchodilators. 

A March 2005 VA treatment record reflects that the Veteran reported shortness of breath for the past three weeks, along with chest tightness and wheezing. The Veteran also reported that he had symptom relief in the past with use of a bronchodilator inhaler. As a result, the VA physician prescribed a bronchodilator inhaler as treatment. 

In a July 2005 VA otorhinolaryngology (ENT) treatment record, the Veteran reported that he fractured his nose during service and has experienced difficulty breathing since then, particularly through the right side of his nose. He also reported sinusitis attacks three-to-four times per year requiring antibiotic treatment. The ENT physician diagnosed sinusitis and nasal septal deviation. 

A September 2005 VA allergy treatment record reflects that the Veteran presented with a history of sinus problems. The allergist noted that the Veteran was diagnosed with asthma in January 2005 after complaints of shortness of breath and wheezing. The allergist noted that multiple environmental and social factors were reviewed, but no notation was made regarding asbestos exposure. The allergist provided diagnoses of mild persistent asthma, allergic rhinitis, and nasal septal deviation. 

Upon VA aid and attendance examination in April 2006, the Veteran reported bronchial asthma necessitating the use of a bronchodilator inhaler approximately twice a week. The Veteran reported working in heavy equipment construction until 2003 when he could no longer perform the required occupational duties. The VA examiner diagnosed mild bronchial asthma and opined that the bronchial asthma is "not directly associated with his service or secondary to any condition arising in the service." 

During the March 2007 Board hearing, the Veteran testified that he began to experience difficulty breathing during service, which he attributed to sleeping in close proximity to pipes carrying fuel that were covered in asbestos. 

In a February 2008 decision, the Board denied entitlement to service connection for an upper respiratory disability, to include sinusitis, allergic rhinitis, and bronchitis. The Board noted that October 1973 diagnosis of possible asthma, but found no chronic respiratory disability during service or otherwise related to service. 

In an October 2008 statement, the Veteran filed a claim of service connection for asthma as secondary to exposure to asbestos. In a December 2008 statement, the Veteran reported exposures to fuel and exhaust fumes.

An October 2008 VA allergy clinic treatment record reflects that the Veteran reported using his bronchodilator inhaler a few times a week with symptom relief. The VA clinician noted that the Veteran's history is consistent with asthma of mild-to-moderate severity. The VA clinician noted October 2007 pulmonary function testing that revealed a mild restrictive airflow pattern with no obstruction and no significant reactivity to bronchodilators. 

The Veteran was hospitalized in March 2010 with community-acquired pneumonia. At time of admission, the Veteran reported a two-week history of sore throat, productive cough, fever, chills, and dyspnea upon exertion. The admitting physician noted the Veteran's underlying asthma and contemporaneous pulmonary function testing that revealed a mixed mild restriction-obstruction airflow pattern and no response to bronchodilator. 

In a March 2012 statement, the Veteran reported that he frequently experienced shortness of breath during service as a result of exposures to asbestos, dust, and fuel fumes. He indicated that he reported his symptoms many times, but was not provided treatment. He further indicated that he has continued to experience the same symptoms since service separation. 

A June 2012 VA pulmonary consultation record reflects that the Veteran presented with increased respiratory symptoms necessitating increased use of his inhalers. The VA pulmonologist indicated that the Veteran was diagnosed with asthma in 2005, had a prior history of smoking (described as occasional and rare while in the military), and previously worked in manual labor construction; the pulmonologist made no reference to asbestos exposure. Following examination, the pulmonologist diagnosed dyspnea, asthma, obesity, obstructive sleep apnea, allergic rhinitis, and gastroesophageal reflux disease. 

A July 2012 VA allergy consultation record reflects that the Veteran, then 59-years old, reported asthma since his early 50s. The Veteran reported symptoms of chest tightness, dry cough, wheezing, difficulty breathing deeply, and shortness of breath. The VA allergist noted the Veteran's current and prior treatment regimens, triggers for his rhinitis and asthma, environmental exposures, and prior smoking history (one pack per week for one-and-a-half years during his 20s); the allergist made no reference to asbestos exposure.

During the October 2012 Board hearing, the Veteran testified that during service he began to experience dizziness and difficulty breathing while trying to sleep. The Veteran identified that his sleeping quarters were in close proximity to pipes wrapped in asbestos. The Veteran testified that post-service he worked in customer service occupations and specifically indicated that he "didn't work in construction or anything like that where [he] was exposed to dirt or elements or anything like that." See October 2012 Hearing Transcript p.7. 

VA pulmonary treatment records dated in October 2012, April 2013, and October 2013 reflect that the Veteran reported asbestos exposure while in the Navy. In none of these records did the VA pulmonologist provide a diagnosis relating to asbestos exposure or provide a link between the Veteran's current asthma and his reported in-service exposures. Pulmonary function testing performed in October 2013 revealed neither an obstructed nor restricted airflow pattern, and no response to bronchodilator use, but did demonstrate air trapping and diffusion. 

The preponderance of the evidence is against a finding that the Veteran's asthma manifested during, or is otherwise related to, his active service. While the Veteran contends that he was exposed to asbestos during service, and his current asthma is the direct result of such exposure, there is no evidence, outside of the Veteran's statements, that the Veteran was exposed to asbestos nor evidence that the Veteran has been diagnosed with respiratory condition with a known association with inhalation of asbestos fibers, such as asbestosis, pulmonary fibrosis, or cancers of the respiratory tract. 

Despite the contentions of the Veteran, service treatment records do not reflect a confirmed diagnosis of or treatment for asthma. While the Veteran reported and sought treatment for several respiratory symptoms during service, these symptoms were attributed to acute infections or systemic illnesses. Additionally, while the Veteran reported that he feared he had asthma in October 1973, the service clinician only indicated possible asthma and no diagnostic testing was performed. Further, the service separation examination report documented a normal respiratory examination with no notation of diagnoses or defects. Service treatment records appear complete and there is no indication that any service records are missing. Accordingly, the Board finds that service treatment records that show the Veteran's asthma did not manifest during service to be highly probative. See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana, 24 Vet. App. 428, 43 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring).

While earlier post-service VA treatment records reflect recurrent episodes of sinusitis, allergic rhinitis, or bronchitis, the Veteran was not diagnosed with bronchial asthma until 2005 following pulmonary function testing. The absence of post-service findings of, diagnosis of, or treatment for bronchial asthma for almost 30 years after service separation is one factor that tends to weigh against a finding of asthma in service or recurrent symptoms after service separation. See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

The Board has fully considered the Veteran's statements regarding the etiology of his bronchial asthma. However, the Veteran's statements made in support of the appeal are inconsistent with those statements made to his treating health care providers. Notably, the Veteran contends that his current bronchial asthma is the result of certain environmental exposures during service, including asbestos, dust, and fumes; however, there is no mention of such environmental exposures in the majority of VA treatment records discussing the Veteran's respiratory and pulmonary complaints and diagnoses. Specifically, multiple VA pulmonologists and allergists have noted the Veteran's short history of cigarette smoking during his military service, but made no reference to any of claimed in-service environmental exposures. In addition, these VA treatment records reflect that the Veteran has a post-service occupational history of working in manual labor construction (see also April 2006 VA Aid and Attendance Examination Report), a fact the Veteran specifically denied during the October 2012 Board hearing, when he instead testified to working in office environments without environmental exposures. See October 2012 Hearing Transcript p.7. 

The Veteran's statements regarding the etiology of his bronchial asthma, including those regarding any claimed environmental exposure during service, are not credible. See Rucker, 10 Vet. App. at 73 (holding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Competency, however, must be distinguished from weight and credibility. The Veteran is competent to report symptoms such as shortness of breath that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, as the Veteran has attempted to establish recurrent symptomatology or nexus through his own lay assertions, the Board finds that the etiology of bronchial asthma falls outside the realm of common knowledge of a layperson and the Veteran is not competent to provide evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert, 21 Vet. App. at 462. Respiratory disabilities require specialized training for a determination as to symptomatology, diagnosis, and causation, and are therefore not susceptible to lay opinions on etiology. In addition, the Board finds the Veteran's statements not credible. Consequently, the Veteran's statements that attempt to establish recurrent symptomatology or relate his current bronchial asthma to active service are of no probative value. 

The evidence demonstrates that the Veteran's bronchial asthma did not manifest during service and is not otherwise etiologically related to service. The evidence establishes that the Veteran's bronchial asthma manifested many years after service. No medical professional has provided a competent medical opinion that links the Veteran's bronchial asthma to service, to include any of the environmental exposures claimed by the Veteran. See October 2012 Hearing Transcript p.7.

Absent competent, credible, and probative evidence of a nexus between the Veteran's bronchial asthma and his active service, the Board finds that service connection may not be established. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A.





ORDER

New and material evidence not having been received, the petition to reopen a claim of service connection for a headache disability is denied. 

Service connection for bronchial asthma is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


